Citation Nr: 1644405	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Propriety of the severance of service connection for degenerative joint
disease (DJD) of each knee effective from June 23, 2016.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella
of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella
of the left knee. 

4. Entitlement to an effective date prior to September 3, 2002 for the award of a 10
percent evaluation for DJD of the right knee

5.  Entitlement to an effective date prior to September 3 2002 for the award of a 10
percent evaluation for DJD of the left knee

ATTORNEY FOR THE BOARD

J.Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from April 1981 to
February 1984.  

These case was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Montgomery Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for DJD of the left and right knees, assigning 10 percent ratings for such manifestations effective from September 3, 2002, and continued 10 percent evaluations for left and right knee chondromalacia patella. 

In March 2011, the Board remanded multiple claims to the Agency of Original Jurisdiction (AOJ) for further development, to include entitlement to initial ratings in excess of 10 percent for DJD of each knee; entitlement to effective dates prior to September 3, 2002, for the award of a 10 percent disability ratings for DJD of each knee; and entitlement to ratings in excess of 10 percent for chondromalacia in each knee.  

Following development accomplished by the AOJ, the case was remanded again by the Board in December 2014 for consideration of whether there was clear and unmistakable error in August 1999 and/or August 2005 rating decisions to the extent it appeared that duplicative 10 percent evaluations for DJD and chondromalacia patella had been assigned, bilaterally.  The case was remanded by the Board again in September 2015 for the AOJ to take appropriate action with respect to the proposed severance of service connection for DJD of both knees, to include either issuing a final rating decision severing service connection or providing further clarification of the assigned ratings.  Thereafter, a June 2016 rating decision formally severed service connection for DJD of each knee effective from June 23, 2016.  As such, the matters remaining on appeal are as listed on the Title Page. 

In correspondence received in September 2016, the Veteran revoked representation by the Fleet Reserve Association and indicated she is representing herself with respect to the matters on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In July 2016, the Veteran requested that she be afforded a videoconference hearing before a Veterans Law Judge.  As such, this case must be remanded to the AOJ to arrange for a video conference hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via Video Conference following the procedures codified under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016). 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




